Citation Nr: 1518540	
Decision Date: 04/29/15    Archive Date: 05/05/15	

DOCKET NO.  11-11 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include secondary to a right knee patellofemoral syndrome.  

2.  Entitlement to service connection for a left knee disability, to include secondary to a right knee patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to June 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In May 2014 this case was remanded in order that the Veteran might be afforded a Travel Board hearing before the Board.  That hearing was conducted before the undersigned in October 2014.  The case is now, once more, before the Board for appellate review.  

The Board observes that, based on a September 2014 claim for compensation it would appear that, in addition to the issues currently before the Board, the Veteran seeks entitlement to service connection for traumatic brain injury, as well as for memory loss, carpal tunnel syndrome, and vision problems, each claimed as secondary to the aforementioned traumatic brain injury.  Inasmuch as those issues have not been developed or certified for appellate review, they are not for consideration at this time.  They are, however, being referred to the RO for appropriate action.  

The issue of entitlement to service connection for a chronic left knee disability is once again being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.  


FINDING OF FACT

The Veteran's low back disability, to include lumbosacral degenerative disc disease, is shown to have been present during his period of active military service, and was compensably disabling within a year of his separation from active service.  


CONCLUSION OF LAW

A low back disability, specifically, degenerative disc disease at the level of the fifth lumbar vertebra and first sacral segment, was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the notice and duty to assist requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include his October 2014 testimony, service treatment records, and both VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection

The Veteran seeks entitlement to service connection for a chronic low back disability, to include lumbosacral degenerative disc disease.  In pertinent part, it is contended that the Veteran's low back disability had its origin during his period of active military service.  In the alternative, it is contended that the Veteran's current low back disorder is in some way causally related to a right knee patellofemoral syndrome.  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309. 

Finally, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  The United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

In the present case, service treatment records fail to demonstrate the presence of chronic low back pathology.  Nonetheless, other evidence of record is to the effect that, in 2007, while still in service, the Veteran sought the services of a private chiropractor for various low back related complaints.  The diagnosis at the time, as documented by radiographic studies, was of segmental dysfunction of the lumbosacral spine.  

The Board acknowledges that, at the time of a VA general medical examination in March 2008 (while the Veteran was still in service), and on subsequent service separation examination the following month, there was no indication of chronic low back pathology.  Nonetheless, as early as April 2009, only 10 months following the Veteran's discharge from active duty, radiographic studies demonstrated the presence of disc space narrowing at the level of the fifth lumbar vertebra and first sacral segment which the examiner found to be representative of degenerative disc disease.  

While an October 2009 VA medical examiner opined that the Veteran's lower back problems were not caused by, the result of, or aggravated by his service-connected patellofemoral syndrome of the right knee, he did not, in fact, offer an opinion as to whether the Veteran's low back pathology might, in fact, have had its origin during his period of active military service.  This seems a distinct probability given the fact that, during the Veteran's service with the United States Marine Corps, he served as a Marine rifleman, with two separate tours of duty in Iraq.  

Therefore, resolving reasonable doubt in the Veteran's favor, the Board is of the opinion that his current low back pathology, specifically, lumbosacral degenerative disc disease had its origin during his period of service.  Accordingly, an award of service connection is granted.  


ORDER

Entitlement to service connection for lumbosacral degenerative disc disease is granted.  

REMAND

The Veteran also seeks entitlement to service connection for a left knee disability, claimed as a left knee strain.  It is contended that left knee pathology had its origin during the appellant's active military service.  In the alternative, it is contended that left knee pathology is in some way causally related to the Veteran's service-connected right knee patellofemoral syndrome.  

Here the service treatment records are negative for any evidence of chronic left knee pathology.  However, at the time of a VA medical examination in October 2009, slightly more than one year following the Veteran's discharge from service, the appellant gave a history of left knee pain which reportedly began only six months after his right knee problems.  He reported having discomfort in the same area as his right knee.  Significantly, while the October 2009 examiner opined that the Veteran's left knee strain was not caused by, the result of, or aggravated by his right knee patellofemoral syndrome the examiner failed to offer any opinion as to whether the Veteran's left knee pathology had its origin during, or was in some way the direct result of his period of active military service.  Such an opinion is necessary given the relatively short period of time between the Veteran's discharge from service in June 2008, and his diagnosis of left knee strain in October 2009.  

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records dated subsequent to October 2009 VA examination should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The Veteran's entire claims folder, including any associated Virtual VA and Veterans Benefits Management System electronic records, must then be furnished to the VA physician's assistant who conducted the October 2009 examination, or if not available, to another similarly qualified physician or physician's assistant.  Following review of the Veteran's entire claims file, including the aforementioned Virtual VA and Veterans Benefits Management System electronic records, the examiner must opine whether any current left knee disorder, to include a left knee strain, at least as likely as not had its origin during, or is in some way the result of, his period of active military service.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.  

3.  The AOJ must then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

4.  The AOJ should then readjudicate the Veteran's claim of entitlement to service connection for a left knee disability.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case which contains notice of all relevant action taken on the claim for benefits since March 2011.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


